DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 14 December 2020 in which independent claim 12 was amended to change the scope and breadth of the claims.
	Claims 1-15 and 17-20 are pending in the current application. Claims 1-11 remain withdrawn as being drawn to a non-elected invention. Claims 12-15 and 17-20 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 14 December 2020, with respect to the rejection of claims 12-15 and 17-20 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive because the claim has been amended to recite “the therapeutic effect being a ratio of L. crispatus to E. coli calculated by the Therapeutic Effect Protocol”. 
The therapeutic effect protocol is clearly described in the instant Specification. The rejection is hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US Patent Application Publication No. 2016/0375045 as English language equivalent of WO 2015/135470, published 17 September 2015, cited in previous Office Action) in view of Yang et al. (US Patent No. 7,619,008, cited in previous Office Action).
Zeng et al. teach the use of isomaltulose in a vaginal composition, wherein the isomaltulose is present at a concentration of 0.05-20.0% (w/w), (claim 1), preferably 1.5-12% (w/w), (paragraph [0033]). Zeng et al. teach the composition further comprises a preservative and/or antibacterial agent (claim 2). Zeng et al. teach the composition is used to modulate the vaginal bacterial flora, restoring the beneficial vaginal bacterial flora after anti-bacterial treatment, preventing or treating vaginal dysbacteriosis, or preventing or treating bacterial vaginosis (paragraph [0049]).
Zeng et al. teach the composition is preferably formulated as water-soluble gels and creams (paragraph [0018]). In Experimental Examples 11 and 12, women diagnosed with vaginitis and vaginal 
Zeng et al. teach E. coli is present in the vagina of healthy women (paragraph [0004]). Zeng et al. teach E. coli grows “massively” and beneficial Lactobacilli decline when the vaginal acidity is reduced (i.e. higher than 4.5, or 6.6 (see paragraph [0006], causing diseases such as bacterial vaginosis (paragraph [0005]). Zeng et al. teach the composition is used to promote the growth of protective Lactobacilli in the vagina, wherein the protective Lactobacilli are L. crispatus, L. jensenii, or L. gasseri (claim 8). Zeng et al. teach the “cure criteria for BV treatment include the vaginal acidity being returned to normal, that is, the vaginal pH value returns to the range of 3.5-4.5 (paragraph [0008]). 
	 Zeng et al. teach groups 1 and 2 were treated with a composition comprising 1% w/v isomaltulose, wherein the composition had a pH 5.4 (paragraphs [0078]-[0080]). Zeng et al. teach treating the secretion specimens from five patients with bacterial vaginosis, wherein the pH of the specimens incubated with the gel decreased to 3.8-4.1 (Table 1).
	Zeng et al. do not expressly disclose the levels of E. coli before or after treatment (instant claim 12). Zeng et al. do not expressly disclose topically administering a composition comprising about 0.1 to about 2.0 wt./vol% isomaltulose (instant claim 13). Zeng et al. do not expressly disclose administering citric acid (instant claim 20).
	Yang et al. teach a method for treating bacterial vaginosis, the method comprising topically administering to the vagina of a female in need thereof a vaginal treatment composition comprising a sugar and/or sugar alcohol (abstract). Yang et al. teach the pH of the composition is within the range of about 3.0 to about 4.5 (col. 6, lines 20-31). Yang et al. teach incorporating pH modifiers in the composition, including carboxylic acids (claim 9) like citric acid, malic acid, lactic acid, glycolic acid and gluconic acid (col. 6, lines 35-43; claims 10 and 11). 
L. crispatus and E. coli in the urogenital tract. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The goal of Zeng et al. is to treat and rebalance the pH of the urogenital tract to prevent or treat bacterial vaginosis. Zeng et al. teach patients at risk of bacterial vaginosis have an unbalanced vaginal pH that allows for E. coli to flourish while the abundance of L. crispatus diminishes. 
One having ordinary skill in the art would have been motivated to topically administer the isomaltulose containing composition to the urogenital area of a tract having both L. crispatus and E. coli to treat or prevent bacterial vaginosis because Zeng et al. suggest patients at risk of bacterial vaginosis/bacterial dysbiosis have a high abundance of pathogenic E. coli and a low abundance of beneficial L. crispatus. The ordinary artisan would have had a reasonable expectation of success because Zeng et al. found the isomaltulose containing composition promotes the growth of L. crispatus.
One having ordinary skill in the art would have been motivated to administer 1% isomaltulose to a patient in need thereof, because Zeng et al. broadly teach administering compositions having 1.5-12% (w/w) isomaltulose; exemplifies administering compositions having 6.86% w/w and 7.15% w/w isomaltulose; and also found that a formulation having 1% w/w isomaltulose was effective in vitro, and maintained in a desirable compositional pH of 3.8 over time. See MPEP 2144.05, section I, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”.

The recitation “promoting the growth of L. crispatus relative to E. coli in the colony with the composition such that a therapeutic effect is greater than 30” in instant claim 12 necessarily occurs upon administration of the isomaltulose composition, which is obvious for the reasons discussed above. Furthermore, Zeng et al. recognize that the bacterial flora of the urogenital tract is in a state of dysbiosis, meaning the levels of pathogenic E. coli are high while the levels of beneficial L. crispatus are low. As a solution to this recognized problem, Zeng et al. teach topically applying isomaltulose to promote the growth of L. crispatus. Thus, it is taught and expected that the composition will increase the abundance of L. crispatus relative to that of E. coli to return to a healthy state. 
The above rational is in accordance with MPEP 2111.04, “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’". Although the above limitation is not in a “wherein” format, it has the same weight in that it is a recitation of the effect of the active step. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 



Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive. 
Applicant contends the instant claims limit the method to administering “a single therapeutic agent”, and that the teachings of Karlto-Senaye et al. (Journal of Food Research, 2018, vol. 7, no. 2, cited by Applicant in Response to Arguments; now cited in PTO-892) provides evidence that the xanthan gum used in the examples of Zeng et al. is a therapeutic agent because it can promote the growth of E. coli. Thus, Applicant argues the growth of L. crispatus will not necessarily be promoted relative to E. coli at a ratio greater than 30.
Applicant contends Zeng et al. do not teach or suggest the limitation “promoting the growth of L. crispatus relative to E. coli in the colony with the composition such that a therapeutic effect is greater than 30, the therapeutic effect being a ratio of L. crispatus to E. coli calculated by the Therapeutic Effect Protocol”. Applicant further argues one having ordinary skill in the art would not have had a reasonable expectation of success that the composition of Zeng et al. would achieve the claimed therapeutic effect because the composition of Zeng et al. contains additional compounds that “may affect the growth of E. coli”, including xanthan gum. 
The above arguments and Karlto-Senaye et al. reference have been carefully considered but are not found persuasive because the claims do not exclude xanthan gum as a “therapeutic agent”, and Applicant has disclosed in the Specification xanthan gum is a suitable component that can be used to formulate the instant composition in the form of a gel.
The term “single therapeutic agent” is described in the instant Specification as a “the sole source of carbon for bacterium” (see for example pending instant claim 19, paragraph [0024] and [0054] of the instant PGPub). In paragraphs [0024] and [0054], the Specification clearly excludes “glucose, fructose, galactose, mannose, lactose, lactulose, mycose, cellobiose, melibiose, melitose, dextrin, starch and 
Karlto-Senaye et al. investigated the effect of polysaccharide gums including xanthan gum when combined with known antibacterial agents on select pathogenic organisms present in milk, including E. coli (title and abstract). At best, Karlto-Senaye et al. demonstrated polysaccharide gums including xanthan gum have antimicrobial activity and/or increases the susceptibility of the tested microorganisms to the known antibacterial agents used. However, the experimental design of Karlto-Senaye et al. would not lead one to conclude xanthan gum or any of the other polysaccharides are a carbon source for E. coli.
Xanthan gum is a metabolite of microbial fermentation (see Karlton-Senaye et al. p.35-36, bridging paragraph). In other words, xanthan gum is produced from microorganisms, not utilized as a carbon source. There is no evidence xanthan gum (used in Zeng et al.) is a carbon source. Therefore, it is not considered a therapeutic agent. Zeng et al. teach administering isomaltulose (with or without xanthan gum) reads on the instant claimed method of administering isomaltulose as a “single therapeutic agent”. 
Original claim 7 is drawn towards a pharmaceutical formulation comprising a single therapeutic agent, a solvent and a gelling agent: 

    PNG
    media_image1.png
    96
    387
    media_image1.png
    Greyscale
. Applicant’s Specification describes gelling agents as including xanthan gum. The Specification allows for the incorporation of “a variety of anionic polysaccharides capable of forming a gel when contacted with vaginal mucosa” (see paragraph [0036] of the instant PGPub). The Specification expressly includes “xanthan gum” as a suitable gel-forming anionic polysaccharide. Nowhere does the Specification suggest xanthan gum is a carbon source, or a “therapeutic agent”. Rather, original claim 7 expressly defines “a gelling agent” as something other than “a single therapeutic agent”. In addition, the Specification has expressly described  “glucose, fructose, 
Finally, the use of xanthan gum is not a requirement by Zeng et al. As previously explained, the use of additional components in addition to isomaltulose is optional. Zeng et al. teach in vitro examples of isomaltulose in agar or xanthan gum. Zeng et al. envisions that the active ingredient used to treat bacterial vaginosis and dysbiosis is isomaltulose (see claim 1 and abstract), wherein the primary role of the isomaltulose composition is to promote the growth of L. crispatus, and restore the pH of the urogenital tract to 3.5-4.5.
Zeng et al. recognize that the bacterial flora of the urogenital tract is in a state of dysbiosis, meaning the levels of pathogenic E. coli are high while the levels of beneficial L. crispatus are low. As a solution to this recognized problem, Zeng et al. teach topically applying isomaltulose to promote the growth of L. crispatus. Thus, it is taught and expected that the composition will increase the abundance of L. crispatus relative to that of E. coli to return to a healthy state. 
Thus, it is maintained that administering the composition of Zeng et al. will necessarily promote “the growth of L. crispatus relative to E. coli in the colony with the composition such that a therapeutic effect is greater than 30”. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 12-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/758,535 in view of Zeng et al. (cited above). 
The claims of the ‘535 Application are directed towards a composition and method for maintaining a healthy microflora in the urogenital area of a patient in need thereof, the method comprising topically administering to the urogenital area of a patient a composition comprising a first therapeutic agent consisting of a pentose or a disaccharide, and a second therapeutic agent being an organic acid (see claim 18). Claim 6 of the ‘535 Application recites the organic acid is citric acid. Claim 9 recites that the composition synergistically promotes the growth of L. crispatus relative to E. coli such that the therapeutic effect is greater than about 30. Claim 19 recites the administration increases lactobacillus growth or activity in vivo. Claim 3 recites the composition comprises from about 0.1 to about 2.0 wt/vol% of the first therapeutic agent. 
While the claims recite the first agent is a pentose or a disaccharide, they do not expressly disclose isomaltulose. The claims of the ‘535 Application do not expressly disclose the pH of the composition. 
Zeng et al. teach as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer isomaltulose to maintain a healthy microflora of a patient in need thereof.
The skilled artisan would have been motivated to combine the pentose/disaccharide with isomaltulose because Zeng et al. teach isomaltulose in combination with one or more pentoses/disaccharides such as maltose and lactulose, trehalose (col. 3, paragraph [0025]). The skilled artisan would have looked to the teaching of Zeng et al., because Zeng et al. is directed towards the use lactobacillus to treat conditions such as bacterial vaginosis. 
Zeng et al. also disclose the composition maintains the pH of the urogenital area at a pH of 3.8, which lies within the range recited in instant claim 15. The term “about” is not defined in the instant Specification. The recitation “wherein the composition has a pH from about 3.0 to about 5.0” is broadly and reasonably interpreted to include a pH of 5.5. Thus, the range disclosed by Zeng et al. (wherein the composition has a pH preferably ranging from 4 to 5.5) anticipates the range recited in instant claim 14.
With respect to instant claim 19, Zeng et al. also disclose in vitro examples, wherein the isomaltulose is the sole carbon source for bacterium. Furthermore, the experimental examples administered to humans only contained isomaltulose as a carbohydrate source. Thus, it would have been obvious to administer a composition having isomaltulose as the only carbohydrate source. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive. 
	Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
The obviousness double patenting rejections are hereby maintained.


Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623